On March 13, 1995, the Court found the defendant guilty of Aggravated Kidnapping, a Felony. For the offense of Aggravated Kidnapping, a Felony, the defendant shall serve a period of fifty (50) years at the Montana State Prison. The Court finds that the defendant used a dangerous weapon, a handgun, in the course of committing the offense of Aggravated Kidnapping. The Court hereby sentences the defendant to ten (10) years in the Montana State Prison. The enhanced sentence for use of a dangerous weapon shall be served consecutively with the sentence imposed for Aggravated Kidnapping, for a total sentence of sixty (60) years in the Montana State Prison. The sentence set forth above shall be served concurrently with the defendant’s sentences *66for three counts of First Degree Sexual Assault, imposed in the Sixth Judicial District Court in Campbell County, Wyoming. The defendant shall not be released from the prison until he successfully completes all phases of the sexual offender treatment program available to the defendant in the prison. The defendant is responsible to pay all reasonable costs incurred by the victim for her counseling. The Court concludes, that the protection of society requires that the defendant be ineligible for release on parole and participation in any supervised release program for a period of twenty-five (25) years. The defendant shall receive credit for ninety-seven (97) days previously served at the Gallatin County Detention Center through March 7, 1995, and shall receive credit for such additional days that the defendant shall serve at the Gallatin County Detention Center after March 7,1995, until his transportation to the Montana State Prison by the Gallatin County Sheriff.
DATED this 17th day of August, 1995.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Marty Lambert, Chief Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows: (1) For the offense of Aggravated Kidnapping, the defendant shall be sentenced to sixty (60) years in the Montana State Prison. The defendant shall not be eligible for parole for the entire sentence. (2) For the use of a weapon, the sentence shall be increased an additional ten (10) years. Both sentences shall run consecutive.
The reasons for the amendment are (1) The defendant attempted to rationalize and minimize his behavior and (2) the defendant presents such a danger to society.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Dennis Hanson for representing himself in this matter and also to Marty Lambert, Chief Deputy County Attorney for representing the State.